—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting interference with an employee, refusing a direct order and leaving an assigned area. We find that the misbehavior report, together with the testimony adduced at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Dabney v Murphy, 278 AD2d 714; Matter of Auricchio v Goord, 275 AD2d 842). Petitioner’s contention that the misbehavior report was in retaliation for various grievances that he has allegedly filed against the correction officer who authored it is unsupported by the record (see, Matter of Daum v Goord, 270 AD2d 745). Finally, petitioner’s assertion that his Spanish interpreter improperly translated for him at the hearing, to the extent preserved, has been examined and found to be without merit.
*759Cardona, P. J., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.